Exhibit 10.2
 
Execution Copy
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (this “Agreement”), dated as of February 24, 2009, by and
between Synvista Therapeutics, Inc., a Delaware corporation (“Company” or the
“Debtor”) and Baker Bros. Advisors LLC as collateral agent for the Secured
Parties (together with its successors and assigns in such capacity, the
“Collateral Agent”).
 
WITNESSETH:
 
WHEREAS, pursuant to a Note Purchase Agreement, dated the date hereof, between
Company and the Collateral Agent (the “Purchase Agreement”), Company has agreed
to issue to the Holders (as defined in the Purchase Agreement) and the Holders
have each agreed to purchase from Company certain of Company’s Senior Secured
Notes (the “Notes”) in the principal amounts as described in the Purchase
Agreement; and
 
WHEREAS, in order to induce the Holders to purchase the Notes, the Debtor has
agreed to execute and deliver to the Collateral Agent this Agreement for the
benefit of the Collateral Agent and the Holder and to grant to it a first
priority security interest in certain property of the Debtor to secure the
prompt payment and performance of all of the Obligations (as hereinafter
defined).
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
shall have the respective meanings given such terms in Article 9 of the UCC.
 
(a)           “Collateral” means all right, title and interest in and to,
whether now owned or hereafter acquired and wherever located:
 
  (i)        all Receivables;
 
  (ii)       all Equipment;
 
  (iii)      all General Intangibles;
 
  (iv)      all Inventory;
 
  (v)       all Investment Property;
 
  (vi)      all Intellectual Property;

 
 

--------------------------------------------------------------------------------

 

(vii)       (a) without limiting the generality of the foregoing, all contract
rights, rights of payment which have been earned under a contract right,
instruments (including, without limitation, promissory notes), documents,
chattel paper (including, without limitation, electronic chattel paper),
warehouse receipts, deposit accounts, letters of credit and money; (b) all
commercial tort claims (whether now existing or hereafter arising); (c) all
letter of credit rights (whether or not the respective letter of credit is
evidenced by a writing); (d) all supporting obligations; (e) all clinical,
preclinical and non-clinical data; (f) all regulatory filings, applications,
approvals and permits whether with or from the U.S. Food and Drug Administration
or other government agency; (g) clinical and preclinical trial quantities or
commercial inventories of finished product, active pharmaceutical ingredient and
bulk drug supply and (h) to the extent assignable, all rights to tax credits and
tax refunds;
 
(viii)       ledger sheets, ledger cards, files, correspondence, records, books
of account, business papers, computers, computer software (owned by the Debtor
or in which it has an interest), computer programs, tapes, disks and documents
relating to (i), (ii), (iii), (iv), (v), (vi) or (vii) of this Section; and
 
(ix)         all Proceeds and products of (i), (ii), (iii), (iv), (v), (vi) and
(vii) in whatever form, including, without limitation:  cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including, without limitation, hazard, flood and credit
insurance), negotiable instruments and other instruments for the payment of
money, chattel paper, security agreements, documents, eminent domain proceeds,
condemnation proceeds and tort claim proceeds,
 
in each case relating to all of the Company’s diagnostic assets, including,
without limitation, (a) that certain License and Research Agreement dated as of
July 12, 2004, as amended (the “License Agreement”), between BIO-RAP
Technologies Ltd. (“BIO-RAP”), on its own behalf and on behalf of the Rappaport
Family Institute for Research in the Medical Sciences, and the Company, (b) the
Licensed Technology (as defined in the License Agreement) being developed
thereunder, (c) the Company’s HAPTOCHEK™ diagnostic test kit, and (d) the
Company's diagnostic test kit for the measurement of
carboxy-methyllysine ("CML").
 
(b)           “Copyright Licenses” means any and all agreements, licenses and
covenants providing for the granting of any right in or to Copyrights or
otherwise providing for a covenant not to sue (whether the Debtor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule C hereto.
 
(c)           “Copyrights” mean all United States and foreign copyrights
(including, without limitation, Community designs), including but not limited to
copyrights in software and all rights in and to databases, and all Mask Works
(as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered
or unregistered, moral rights, reversionary interests, termination rights, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule C hereto, (ii) all extensions and
renewals thereof, (iii) all rights corresponding thereto throughout the world,
(iv) all rights to sue for past, present and future infringements thereof, and
(v) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages and proceeds of suit.

 
2

--------------------------------------------------------------------------------

 
 
(d)           “Equipment” means goods (other than Inventory) whether now owned
or hereafter acquired and wherever located including, without limitation, all
equipment, machinery, apparatus, motor vehicles, fittings, furniture,
furnishings, fixtures, parts, accessories and all replacements and substitutions
therefor or accessions thereto.
 
(e)           “General Intangibles” means all general intangibles as defined in
the UCC, whether now owned or hereafter acquired, including, without limitation,
all payment intangibles, and without limiting the generality of the foregoing
all of the following whether or not constituting general intangibles as defined
in the UCC: all choses in action, causes of action, corporate or other business
records, inventions, designs, equipment formulations, manufacturing procedures,
quality control procedures, service marks, trade secrets, goodwill, design
rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held or granted to secure payment of any of the
Receivables by a Customer (other than to the extent covered by Receivables), all
rights of indemnification and all other intangible property of every kind and
nature (other than Receivables).
 
(f)            “Inventory” means all now owned or hereafter acquired goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
party’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title or other documents
representing them.
 
(g)           “Intellectual Property” means all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses.
 
(h)           “Investment Property” means all now owned or hereafter acquired
securities (whether certificated or uncertificated), securities entitlements,
securities accounts, commodities contracts and commodities accounts.
 
(i)            “Obligations” means all of the Company’s obligations under this
Agreement and the Notes, in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, as such obligations may be amended, supplemented, converted,
extended or modified from time to time.
 
(j)            “Patent Licenses” shall mean all agreements, licenses and
covenants providing for the granting of any right in or to Patents or otherwise
providing for a covenant not to sue (whether the Debtor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule C.

 
3

--------------------------------------------------------------------------------

 

(k)         “Patents” shall mean all United States and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, without limitation: (i) each
patent and patent application referred to in Schedule C hereto, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vii) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
 
(l)          “Permitted Liens” means any and all of the following:  (i) liens
existing as of the date of this Agreement and listed on Schedule D; (ii) liens
for taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings;
provided, that the Company maintains adequate reserves therefor in accordance
with GAAP; (iii) liens securing claims or demands of materialmen, artisans,
mechanics, carriers, warehousemen, landlords and other like persons arising in
the ordinary course of the Company’s business and imposed without action of such
parties; provided, that the payment thereof is not yet required; (iv) liens
arising from judgments, decrees or attachments that do not exceed $250,000 and
to the extent applicable are not covered by a policy of insurance; (v) the
following deposits, to the extent made in the ordinary course of
business:  deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts or to secure indemnity, performance or other similar bonds for the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than liens arising
under ERISA or environmental liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vi) purchase money security
interests and liens in connection with financing leases on equipment, and (vii)
liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by liens of the type described in clause (vi) above.
 
(m)        “Receivables” means (i) all Accounts (as defined in the UCC), (ii)
such contract rights, instruments, documents, chattel paper (including, without
limitation, electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing arising out of or in connection with the sale or lease of
Inventory or the rendition of services, and (iii) all supporting obligations,
guarantees and other security for any of the foregoing, whether secured or
unsecured, now existing or hereafter created.
 
(n)         “Secured Parties” means from time to time each person or entity who
is at any such time a Holder (as defined in the Purchase Agreement).
 
(o)         “Trademark Licenses” shall mean any and all agreements, licenses and
covenants providing for the granting of any right in or to Trademarks or
otherwise providing for a covenant not to sue or permitting co-existence
(whether the Debtor is licensee or licensor thereunder) including, without
limitation, each agreement referred to in Schedule C.
 
(p)         “Trademarks” shall mean all United States, and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, without limitation: (i) the registrations and applications
referred to in Schedule C, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 
4

--------------------------------------------------------------------------------

 

(q)           “UCC” means the Uniform Commercial Code, as currently in effect in
the State of New York.
 
2.           Grant of Security Interest.  To secure the payment and performance
of all of the Obligations, the Debtor hereby grants to the Collateral Agent, a
continuing security interest in all of the Debtor’s right, title and interest of
whatsoever kind and nature in and to the Collateral (the “Security
Interest”).  Notwithstanding any provision of this Agreement to the contrary,
Collateral shall not include (i) any property that is subject to a Permitted
Lien pursuant to subsection (vi) of such definition to the extent that such
Permitted Lien prohibits the security interest hereunder or (ii) any agreement
with a third party existing on the date hereof that prohibits the grant of a
lien on (but not merely the assignment of or of any interest in) such agreement
or any of the Debtor’s rights thereunder without the consent of such party or
under which a consent to such grant is otherwise required, which consent has not
been obtained, except to the extent any such prohibition is made ineffective as
a result of Section 9-406(d), 9-407, 9-408, or 9-409 of the UCC.
 
3.           Representations, Warranties, Covenants and Agreements of the
Debtor.  The Debtor represents and warrants to, and covenants and agrees with,
the Collateral Agent as follows:
 
(a)           The Debtor has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations
hereunder.  The execution, delivery and performance by the Debtor of this
Agreement and the filings contemplated herein have been duly authorized by all
necessary action on the part of the Debtor and no further action is required by
the Debtor.  This Agreement constitutes a legal, valid and binding obligation of
the Debtor enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditor’s rights generally.
 
(b)           The Debtor represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
(other than temporarily at the offices of its attorneys or accountants) or
places where Collateral is stored or located, except as set forth on Schedule A
attached hereto.
 
(c)           The full legal name of the Debtor is as set forth on the signature
page hereof.  The Debtor has not done in the last five (5) years, and does not
do, business under any other name (including, without limitation, any trade name
or fictitious business name), except as set forth on Schedule B attached hereto.

 
5

--------------------------------------------------------------------------------

 

(d)         Without limiting any prohibitions or restrictions in the Note, the
Debtor shall not change its name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), sole place of
business, chief executive office, type of organization or jurisdiction of
organization or establish any trade names unless it shall have (a) notified the
Collateral Agent in writing at least ten (10) days prior to any such change or
establishment, identifying such new proposed name, identity, corporate
structure, sole place of business, chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Collateral Agent may reasonably request and (b) taken all
actions reasonably necessary or advisable to maintain the continuous validity,
perfection and the same priority of the Collateral Agent’s security interest in
the Collateral intended to be granted and agreed to hereby.
 
(e)         Except for Permitted Liens, the Debtor is the sole owner of the
Collateral (except for exclusive, semi-exclusive and non-exclusive licenses
granted by a Debtor in the ordinary course of business which licenses existing
as of the date hereof are identified on Schedule E hereto), free and clear of
any liens, security interests, encumbrances, rights or claims, and, subject to
the receipt of the consent of BIO-RAP under the License Agreement, is fully
authorized to grant the Security Interest in and to pledge the Collateral.
 
(f)          This Agreement creates in favor of the Collateral Agent a valid
security interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such
Collateral.  Except for the filing of financing statements on Form-1 under the
UCC with the Secretary of State of the State of Delaware, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either (i) for the grant by a Debtor of, or the effectiveness
of, the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by the Debtor or (ii) for the perfection of or
exercise by the Collateral Agent of its rights and remedies hereunder.
 
(g)         Other than Permitted Liens and Permitted Transfers, the Debtor will
not transfer, pledge, hypothecate, encumber, license, sell or otherwise dispose
of any of the Collateral without the prior written consent of the Collateral
Agent.  “Permitted Transfers” means (i) sales of inventory in the normal course
of business, (ii) licenses of technology in the ordinary course of business on
commercially reasonable terms and consistent with the Company's past practices,
(iii) dispositions of worn-out or obsolete equipment and dispositions of
equipment not exceeding $50,000 per year, (iv) certain amounts that may be
payable to JMP Securities LLC pursuant to the engagement letter dated November
18, 2008 in the event of the sale of all or substantially all of the Debtor’s
business, or (v) payment of certain amounts owed to unsecured creditors of the
Debtor, including approximately $475,000 in liabilities outstanding as of
December 31, 2008, and up to $3,199,955 in additional liabilities that are
anticipated to be incurred in the near term, including, without limitation,
operating expenses, severance payments, cost of tail policies relating to the
current directors’ and officers’ liability insurance policies maintained by the
Company on the date of this Agreement and other costs related to the winding-up
of the Company’s business; provided, however, that of the amount to be paid in
additional liabilities, $1,462,000 shall be reserved for the payment of all
costs related to the winding-up of the Company’s business and $136,000 shall be
paid to BIO-RAP, which represents all the payments due to BIO-RAP under the
License Agreement between BIO-RAP and the Company through December 31,
2009.  The funds for the payment of such liabilities shall first come from
available cash on hand and second, from proceeds of the sale or other
liquidation of unencumbered assets, excluding the Collateral.  The Collateral
may not be sold to unsecured creditors and the proceeds may not be used to pay
any of the unsecured creditors.

 
6

--------------------------------------------------------------------------------

 
 
(h)         The Debtor shall promptly execute (as applicable) and deliver to the
Collateral Agent such further assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Collateral Agent may from time to time reasonably
request and may reasonably deem necessary to perfect, protect or enforce its
security interest in the Collateral.
 
(i)           Schedule C sets forth a true and complete list of (i) all United
States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by or, in the case of Copyrights, exclusively
licensed to, the Debtor and (ii) all Patent Licenses, Trademark Licenses, Trade
Secret Licenses and Copyright Licenses relating to all of the Company’s
diagnostic assets, including, without limitation, (a) the License Agreement
between BIO-RAP and the Company, (b) the Licensed Technology (as defined in the
License Agreement) being developed thereunder, (c) the Company’s HAPTOCHEK™
diagnostic test kit, and (d) the Company’s diagnostic test kit for the
measurement of CML.
 
(j)           The Debtor shall promptly report to the Collateral Agent (i) the
filing of any application to register any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or any
state registry or foreign counterpart of the foregoing (whether such application
is filed by the Company or through any agent, employee, licensee, or designee
thereof) and (ii) the registration of any Intellectual Property by any such
office.  The Debtor shall take such step as may be reasonably requested by the
Collateral Agent to ensure that the security interest of the Collateral Agent is
registered with each such recording office.
 
(k)          With respect to any Collateral that is evidenced by, or
constitutes, a Certificated Security, Chattel Paper or Instrument (other than
any Chattel Paper or Instruments having a value less than $10,000 individually
or $50,000 in the aggregate), the Debtor shall cause each originally executed
copy thereof to be delivered to the Collateral Agent (or its agent or designee)
appropriately indorsed to the Collateral Agent or indorsed in blank:  (i) with
respect to any such Collateral in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Collateral hereafter arising,
within ten (10) days of the Debtor acquiring rights therein.
 
4.           Event of Default.  The occurrence of an Event of Default (as
defined in the Notes) under the Notes shall constitute an Event of Default
hereunder.
 
5.           Duty To Hold In Trust.  Upon the occurrence of any Event of Default
that remains continuing and at any time thereafter, following written notice
from Collateral Agent the Company shall, upon receipt by it of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Notes or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Collateral Agent and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Collateral Agent for application to the
satisfaction of the Obligations.

 
7

--------------------------------------------------------------------------------

 
 
6.           Rights and Remedies Upon Default.  Upon occurrence of any Event of
Default that remains continuing and at any time thereafter, the Collateral Agent
shall have the right to exercise all of the remedies conferred hereunder, and
the Collateral Agent shall have all the rights and remedies of a Collateral
Agent under the UCC and/or any other applicable law or in equity (including,
without limitation, the Uniform Commercial Code of any jurisdiction in which any
Collateral is then located).  Without limitation, the Collateral Agent shall
have the following rights and powers:
 
(a)           The Collateral Agent shall have the right to take possession of
the Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtor shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Company’s premises or elsewhere, and
make available to the Collateral Agent, without rent, all of the Company’s
respective premises and facilities for the purpose of the Collateral Agent
taking possession of, removing or putting the Collateral in saleable or
disposable form.
 
(b)           The Collateral Agent shall have the right to operate the business
of the Debtor using the Collateral and shall have the right to assign, sell,
lease or otherwise dispose of and deliver all or any part of the Collateral, at
public or private sale or otherwise, either with or without special conditions
or stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Company or right of
redemption of the Company, which are hereby expressly waived.  Upon each such
sale, lease, assignment or other transfer of Collateral, the Collateral Agent
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Company, which are hereby waived
and released.
 
7.           Applications of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Collateral Agent in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Collateral Agent
shall pay to the Company any surplus proceeds.
 
8.           Costs and Expenses.  The Company agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements,
continuation statements, partial releases and/or termination statements related
thereto.  The Company will also, upon demand, pay to the Collateral Agent the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel, which the Collateral Agent may incur in connection with
(i) the enforcement of this Agreement or (ii) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Collateral.

 
8

--------------------------------------------------------------------------------

 
 
9.           Security Interest Absolute.  All rights of the Collateral Agent and
all Obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c)  any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Collateral Agent to obtain, adjust, settle
and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or (e) any other circumstance which
might otherwise constitute any legal or equitable defense available to the
Debtor, or a discharge of all or any part of the Security Interest granted
hereby.  The Debtor expressly waives presentment, protest, notice of protest,
demand, notice of nonpayment and demand for performance.  In the event that at
any time any transfer of any Collateral or any payment received by the
Collateral Agent hereunder shall be deemed by final order of a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Collateral
Agent, then, in any such event, the Debtor’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof.  The Debtor waives all right to require the Collateral Agent
to proceed against any other person or to apply any Collateral which the
Collateral Agent may hold at any time, or to marshal assets, or to pursue any
other remedy.  The Debtor waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.
 
10.         Power of Attorney.  The Debtor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as the
Debtor’s attorney-in-fact, with full authority in the place and stead of the
Debtor and in the name of the Debtor, the Collateral Agent or otherwise, from
time to time upon the occurrence and during the continuance of any Event of
Default in the Collateral Agent’s discretion to take any action and to execute
any instrument that the Collateral Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement.
 
11.         Access; Right of Inspection.  The Collateral Agent shall at all
times have full and free access during normal business hours following
reasonable advance notice to all the books, correspondence and records of the
Debtor, and the Collateral Agent and its representatives may examine the same,
take extracts therefrom and make photocopies thereof, and the Debtor agrees to
render to the Collateral Agent, at the Debtor's cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto.  The
Collateral Agent and its representatives shall at all times also have the right
to enter any premises of the Debtor and inspect any property of the Debtor where
any of the Collateral of the Debtor granted pursuant to this Agreement is
located for the purpose of inspecting the same, observing its use or otherwise
protecting its interests therein.
 
 
9

--------------------------------------------------------------------------------

 


12.           Further Assurances.  The Debtor agrees that from time to time, at
its expense, that it shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
 
13.           Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been made in
full.  Upon such termination, the Collateral Agent will promptly file all
termination statements with respect to any financing statement executed and
filed pursuant to this Agreement.
 
14.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be sent in accordance with the provision
of Section 9 of the Purchase Agreement.
 
15.           Miscellaneous.
 
  (a)           No course of dealing between the Debtor and the Collateral
Agent, nor any failure to exercise, nor any delay in exercising, on the part of
the Collateral Agent, any right, power or privilege hereunder or under the Notes
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
  (b)           All of the rights and remedies of the Collateral Agent with
respect to the Collateral, whether established hereby or by the Notes or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.
 
  (c)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
 
  (d)           In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
  (e)           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

 
10

--------------------------------------------------------------------------------

 

(f)          This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.
 
(g)         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent the validity, perfection or enforcement
of a security interest hereunder in respect of any particular Collateral which
are pursuant to mandatory choice of law rules governed by a jurisdiction other
than the State of New York in which case such law shall govern.
 
(h)         This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(i)           To the fullest extent permitted by applicable law, the Debtor
shall remain obligated hereunder notwithstanding that, any demand for payment of
any of the Obligations made by any Secured Party may be rescinded by such
Secured Party and any of the Obligations continued, and the Obligations or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any Secured Party, and the Note and/or Purchase
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent (or the requisite Holders) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
DEBTOR:
 
SYNVISTA THERAPEUTICS, INC.
   
By:
/s/ Noah Berkowitz, M.D., Ph.D.
Name:  
Noah Berkowitz, M.D., Ph.D.
Title:
President and Chief Executive Officer
   
COLLATERAL AGENT:
   
BAKER BROS. ADVISORS, LLC
   
By:
/s/ Julian Baker
Name:
Julian Baker
Title:
Managing Member


 
12

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Places of Business of the Company:
 
221 West Grand Avenue
Montvale, New Jersey 07645
 
Locations Where Collateral is Located or Stored:
 
221 West Grand Avenue
Montvale, New Jersey 07645


Maine Biotechnology Services, Inc,
1037R Forest Avenue
Portland, ME 04103
207-797-5595


Dr. Andy Levy
Technion Faculty of Medicine
Technion Israel Institute of Technology
Rappaport Building 12th Floor
Haifa 31096
Israel


Biocheck
323 Vintage Park Drive
Foster City, CA 94404

 
13

--------------------------------------------------------------------------------

 

SCHEDULE B
 
The Company changed its name from Alteon Inc. to Synvista Therapeutics, Inc.
effective July 25, 2007.
 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE C


List of Intellectual Property
 
Copyrights
 
None.
 
Copyright Licenses
 
None.
 
Patents
 
See attached for list of issued patents and patent applications of the Company.
 
Patent Licenses
 
 
1.
License and Research Agreement dated as of July 12, 2004 by and between BIO-RAP
Technologies, Ltd., an Israeli corporation on its own behalf and on behalf of
the Rappaport Family Institute for Research in the Medical Sciences and
HaptoGuard, Inc.

 
Trademarks
 
None.
 
Trademark Licenses
 
None.
 
 
15

--------------------------------------------------------------------------------

 

SCHEDULE D


Existing Liens
 
None.
 
 
16

--------------------------------------------------------------------------------

 

SCHEDULE E


Existing Licenses Where Debtor is Licensor


ARUP Laboratories at the University of Utah
MicroCoat Biotechnolgie GmbH

 
17

--------------------------------------------------------------------------------

 